Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 19, 1976, convicting him of attempted robbery in the second degree, on his plea of guilty, and imposing sentence. The appeal brings up for review a determination made after a hearing that the defendant was able to understand the proceedings against him and was in a position to assist in his defense. Case remanded to the County Court for a further hearing as to defendant’s competency and appeal held in abeyance in the interim. On this record, it was an improvident exercise of discretion to deny defendant’s request for an adjournment of the hearing as to his competency to stand trial at a time when his attorney was actually engaged in a trial. The attorney who requested the adjournment, and who was unfamiliar with defendant’s long prior mental history, should not have been forced to proceed with the hearing. The issue here involved, of course, survived defendant’s plea of guilty (see People v Armlin, 37 NY2d 167). Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.